Title: To James Madison from Carlos Martínez de Yrujo, 25 August 1805 (Abstract)
From: Yrujo, Carlos Fernando Martínez de
To: Madison, James


          § From Carlos Martínez de Yrujo. 25 August 1805, “Neighborhood of Philadelphia.” “Having been absent from the City for some days, I did not receive until to day your letter of the 18th. current in which you inform me of the capture of the American Brigantine Neptune by a French or Spanish privateer on her passage from the Island of St. Croix to Philada. and in which you enclose me various documents relative to the property of her cargo. As Minister of a just King, desirous of respecting the rights of neutrals & more particularly of the neutrals, with whom he has connections so immediate and friendly as are those with the U.States I do not lose an instant in sending you enclosed a letter [not found] for the Governor of Porto Rico, who I doubt not will do the requisite Justice to the owners of the Brigantine, if as is supposed, she has been sent to any port of that Island: At the same time I permit myself to suggest, that it will be proper that in order to assure the good effects of my intervention, that the owners should transmit to the Governor of the said Island the documents necessary to prove the legality of their property.
          “It is very painful to me, that the United States should still have causes of complaint respecting the injuries which you say the navigation of their citizens experience in some ports of the Island of Cuba. A long while ago I wrote upon the subject to the Captain General of that Island. I also am apprised that the King my master has given direct orders to the Captain Genl. of it in order that the navigation of the Americans employed in a legal and just commerce might be respected: and it has also come to my knowledge, that the said Captain General has circulated those orders to the Governors and subaltern Commandants under him wherefore I am inclined to hope that in future, there cannot exist just cause of complaint. You will therefore be pleased to specify to me in the most detailed manner the cases and circumstances, which have excited the sensibility of the U.States and you may rely that I will send without lost [sic] of time the information you may give me on this particular to the said Captain General reminding him of the orders of H. M. upon this point and of the respect paid to the rights of a friendly nation.”
          
            Adds in a postscript: “The name of the capturing vessel and of its Captain leave me no room to doubt that it is a French Privateer; nevertheless by my letter to the Governor of Porto Rico you will see that I particularly recommend to him the cause of Justice. I return to you the documents transmitted.”
          
        